Citation Nr: 1633825	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery.

3.  Entitlement to service connection for residuals of a traumatic brain injury. 

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1962 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran died in February 2013, and the appellant is his surviving spouse.  Her request for substitution was granted by the RO in January 2014.  She requested a hearing when she filed her March 2014 VA Form 9.  However, her hearing request was later withdrawn in a letter dated May 2015.  

The appellant's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is evenly balanced regarding whether the Veteran's diabetes mellitus manifested in active service.

2.  The Veteran's coronary artery disease was at least as likely as not caused or aggravated by his diabetes mellitus.  

3.  In a March 2016 letter, prior to the promulgation of a Board decision, the appellant's representative withdrew her claim of entitlement to service connection for traumatic brain injury for accrued purposes. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Appellant, the Veteran's diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Resolving reasonable doubt in favor of the Appellant, The Veteran's coronary artery disease is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.310.

3.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for traumatic brain injury for accrued purposes.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  In the present case, diabetes mellitus, is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if this diseases is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309(2008).  Coronary artery disease may also be a chronic disease, although those provisions are not applicable in factual situation presented in this case.

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for a "chronic disease" - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease(s) and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.

Lastly, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

The appellant asserts the Veteran's diabetes mellitus manifested during active service.  She further asserts that the Veteran's coronary artery disease developed secondary to his diabetes mellitus. 

Turning to the record, the Veteran's entrance examination revealed an abnormal urine glucose test of plus 3 glucose.  See January 1962 service treatment report.  He was not diagnosed with diabetes at that time.  A March 1963 service treatment report reveals the Veteran apparently sought treatment for low blood sugar, as evidenced by his request for blood and sugar tests.  Reference is made to the earlier abnormal urine glucose test on induction, and a new urine test was ordered.  However, there is no record of whether it was performed.  The remaining service records are silent for any other relevant treatment.  During the July 1965 separation examination, urine testing results were reportedly negative for albumin and sugar.  A reserve examination performed in January 1968 was normal and the Veteran denied having diabetes.  However, urine testing was not performed at that time.

The Veteran was diagnosed with diabetes mellitus type 2 in 1970.  See August 2012 VA examination.  Before his death, however, the Veteran consistently maintained that his diabetes was incurred in active service.  For example, during a May 2008 independent medical examination, which was conducted pursuant to a claim for social security disability benefits, the Veteran offered a history of having diabetes since 1962.  During a May 2008 podiatry consult, he offered a history of being diabetic for approximately 45 years, or in other words, since approximately 1963. 

The record contains conflicting medical evidence regarding whether the abnormal in-service glucose levels represent early manifestation of diabetes.  

An August 2012 VA examiner opined in the negative.  He diagnosed diabetes mellitus type 2 with an onset in 1970.  He acknowledged the abnormal glucose readings during service but noted there was no formal diagnosis of diabetes, and glucose thresholds can be affected by conditions other than diabetes such as renal disease or even physiologic variances.  He pointed out the normal separation examination in July 1965 and concluded there was no objective evidence the Veteran met the clinical or laboratory criteria for the diagnosis of diabetes during service or within the presumptive one-year post-service period.  He stated it is not possible to determine whether the Veteran's abnormal findings during service represent early beginnings or predisposition to develop later diabetes.  

The August 2012 VA examiner is competent to offer an opinion regarding the etiology of the Veteran's diabetes.  His opinion was based on an in-person examination and review of the claims file.  An adequate rational was provided for the negative nexus opinion offered, and the Board finds his report probative on the question of etiology. 

In November 2012, a private doctor, Dr. G.J., submitted a statement in which he opined that, based on his evaluation and the Veteran's history, "I presume that this 68 year old male more than likely had diabetes at the time related to glycosuria."  The Board affords the November 2012 opinion minimal probative value because it is not clear whether it was based on a review of the entire claims file (though reference is made to the in-service abnormal glucose readings).  There are is no accompanying rationale for the positive nexus opinion. 

Lastly, the record contains the results of an independent medical examination performed by Dr. L.H. in November 2013.  Dr. L.H. concluded the Veteran's diabetes mellitus was incurred in active service.   She opined that although the Veteran's diabetes was diagnosed in 1970, he had symptoms and signs of insulin resistance many years before as evidenced by the abnormal urine glucose testing in 1962.  She indicated there was no other likely reason for the glycosuria based on the rest of the available evidence of record, including lab work the Veteran's documented medical conditions.  Thus, she concludes, it is at least as likely as not the Veteran met the criteria for diabetes during service, and he "certainly" met the criteria within one year of his discharge.  She explained that the Veteran's request to have blood and sugar tests in 1963 is evidence of early symptoms and signs of insulin resistance.  Moreover, the rest of his history does not reveal other likely causes of diabetes such as diet or other medical conditions.  

Dr. L.H. is competent to opine regarding the etiology of the Veteran's diabetes.  Although she did not conduct an in-person examination, she reviewed the entire claims file, and the detailed history provided in her report indicates she was apprised of a sufficient number of relevant facts to provide an informed opinion.  A complete rational was provided for her opinion, and the Board considers her report probative on the question of etiology of the Veteran's diabetes.

As noted above, under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  After reviewing the record, the Board determines that the weight of the evidence is, at the very least, evenly balanced regarding whether the Veteran's diabetes was shown during active service.  The record contains two competent and probative conflicting medical opinions in this regard. 

Where the evidence is evenly balanced, the appellant is entitled to the benefit of the doubt.  Resolving reasonable doubt in her favor, the Board determines the Veteran's diabetes mellitus was incurred during active service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding the claim for entitlement to service connection for coronary artery disease, the August 2012 VA examiner opined it is at least as likely as not the Veteran's coronary artery disease "is the combination of his hyperlipidemia hypertension and diabetes over a period of many years."  Moreover, Dr. L.H. opined the Veteran's diabetes "more than likely partially caused and continued to aggravate [his] coronary artery disease."  The competent evidence demonstrates it is at least as likely as not the Veteran's coronary artery disease is proximately due to his service-connected diabetes mellitus, and entitlement to service connection for coronary artery disease is warranted on a secondary basis.   38 C.F.R. § 3.310(a).

Regarding the claim for entitlement to service connection for traumatic brain injury for accrued purposes, this claim was withdrawn by the appellant's representative in a letter submitted March 2016.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the Veteran or by an authorized representative.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction and the appeal is dismissed with respect to this issue.





ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for coronary artery disease is granted.

The claim of entitlement to service connection for the residuals of traumatic brain injury is dismissed.


REMAND

In July 2014, the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  A timely notice of disagreement was filed in August 2014.  To date, a statement of the case has not been issued and the Board does not have jurisdiction of this claim. 

Under these circumstances, the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard the issue of entitlement to service connection for the cause of the Veteran's death.  38 C.F.R. § 19.26.  The appellant will have the opportunity to file a timely substantive appeal if she wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Readjudicate this issue and if it remains denied, issue a statement of the case with regard to the issue of entitlement to service connection for the cause of the Veteran's death.  All appropriate appellant procedures should then be followed, and the appellant must be advised of her right to complete her appeal of any issues by filing a timely substantive appeal following the issuance of a statement of the case.  If a timely substantive appeal is not filed, the matter should be closed by the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


